Citation Nr: 1728583	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1985 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge in November 2014; a transcript of that hearing is associated with the claims file.

This case was last before the Board in December 2014, when the above noted issues were remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

As a final initial matter, the Board acknowledges that the Veteran has filed a December 2015 notice of disagreement with a March 2015 rating decision regarding a claim for an increased evaluation for pseudofolliculitis barbae.  The AOJ has acknowledged receipt of that notice of disagreement, although no statement of the case respecting that issue has yet been issued.  The Board, however, declines to exercise jurisdiction over that claim under Manlincon v. West, 12 Vet. App. 238 (1999) at this time, in order to allow the AOJ the time necessary to process that issue appropriately.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file contained a September 2015 letter to the Veteran that notified him he was awarded VA Vocational Rehabilitation allowance for his training at Tarrant County College District.  However, after a review of the claims file, the Board is unable to locate any underlying records from VA Vocational Rehabilitation demonstrating how this decision was reached.  As these records are potentially relevant to the Veteran's claims of an increased evaluation for major depressive disorder and entitlement to a TDIU, a remand is necessary to obtain those outstanding records, as well as any ongoing VA treatment records at this time.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, in its December 2014 remand, the Board asked for the Veteran to be scheduled for a VA psychiatric examination and for a VA examiner to discuss the impact of the Veteran's psychiatric disability on his ability to obtain and/or engage in substantially gainful employment during the course of the appeal, particularly from December 2013 to October 2014.  Psychiatric examinations were subsequently obtained in August 2016 and December 2016; however, neither of the VA examiners who conducted those examinations specifically discussed the impact of the Veteran's major depressive disorder on his ability to work.  Thus, a remand is necessary in order for the December 2016 VA examiner, or an equally qualified examiner, to comment on and describe the extent to which the Veteran's service-connected disabilities, to specifically include his major depressive disorder, have impaired the Veteran's ability to sustain substantially gainful employment  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Dallas VA Medical Center and the Fort Worth VA Outpatient Clinic, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Obtain the Veteran's VA Vocational Rehabilitation records and associate those documents with the claims file.  In the event of a negative search, or if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.  

3.  The AOJ should again attempt to complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.

4.  Submit the claims file to the December 2016 VA examiner-or, if that examiner is unavailable, to another examiner-in order to obtain an addendum regarding the impact the Veteran's service-connected disabilities have on his ability to work.

Specifically, the examiner should comment on and describe the extent to which the Veteran's service-connected disabilities, to include his major depressive disorder, separately, or in combination, have impaired the Veteran's ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal, but particularly from December 2013 to October 2014.  The report should include a description of the limitations and restrictions imposed by the Veteran's service-connected impairments on routine work activities, to specifically include the limitations and restrictions imposed by the Veteran's major depressive disorder.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for an increased evaluation of his major depressive disorder and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




